USCA4 Appeal: 21-7369      Doc: 15         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7369


        MICHAEL DUCHELLE GREEN,

                            Plaintiff - Appellant,

                     v.

        DOCTOR LUE, Doctor at Blue Ridge Regional Jail Auth.; NURSE JONES,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00334-MFU-JCH)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Michael Duchelle Green, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7369      Doc: 15         Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Michael Duchelle Green appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 action without prejudice for failing to comply with a court order. On appeal, we

        confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Green’s informal brief does not challenge the basis for the district court’s disposition, he

        has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

        district court’s judgment and deny Green’s pending motions. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2